Citation Nr: 0326139	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  97-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right below-the-knee 
amputation.



REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This case originally arose from a July 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri which denied the veteran's claim of 
entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right below-the-knee 
amputation. 

In a May 2002 decision, the Board of Veterans' Appeals (the 
Board) denied entitlement to disability compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In March 2003, the Court 
vacated the Board's decision and remanded the case, based 
upon a February 2003 Joint Motion For Remand (hereinafter the 
Joint Motion).  

A letter was sent to the veteran's attorney on June 5, 2003 
in which he was given 90 days from the date of the letter to 
submit additional argument or evidence in support of the 
veteran's appeal prior to the Board's readjudication.  No 
additional correspondence was received within 90 days from or 
on behalf of the veteran.


REMAND

According to the February 2003 Joint Motion, as adopted by 
the Court, the May 2002 Board decision did not provide 
sufficient reasons or bases to support its conclusion that VA 
provided adequate notice as to what information and evidence 
was necessary to substantiate the veteran's claim pursuant to 
38 U.S.C. § 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA).  In essence, the Joint Motion 
concluded that VA failed to notify the veteran of which 
portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion would be provided by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with decisions at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

This case is therefore being REMANDED to  the Veterans 
Benefits Administration (VBA) for the following actions:  

1.  VBA must review the veteran's claims 
folder and ensure that all notification 
required by the VCAA is completed.  In 
particular, the veteran should be notified of 
what action, if any, will be taken by VBA 
with respect to evidentiary development to 
substantiate the veteran's claim on the issue 
on appeal and what is the responsibility of 
the veteran. 

2.  Thereafter, VBA should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his attorney 
should be provided a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



